 Fill in this information to identify your case:
 Debtor 1               Monique N. Allen
                              First Name            Middle Name            Last Name
 Debtor 2
 (Spouse, if filing) First Name      Middle Name            Last Name
 United States Bankruptcy Court for the:         NORTHERN DISTRICT OF OHIO                                             Check if this is an amended plan, and
                                                   Judge Jessica Price Smith                                           list below the sections of the plan that
                                                                                                                       have been changed.

 Case number:                 19-13419
 (If known)




Official Form 113
Chapter 13 Plan                                                                                                                                          12/17

 Part 1:       Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
                           do not comply with local rules and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                           confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                           Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                           Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

                           The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                           plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision
                           will be ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 3.2, which may result in              Included                   Not Included
              a partial payment or no payment at all to the secured creditor
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                Included                   Not Included
              set out in Section 3.4.
 1.3          Nonstandard provisions, set out in Part 8.                                                         Included                   Not Included


 Part 2:       Plan Payments and Length of Plan

2.1           Debtor(s) will make regular payments to the trustee as follows:

$1600 per Month for 60 months

Insert additional lines if needed.

              If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
              payments to creditors specified in this plan.

2.2           Regular payments to the trustee will be made from future income in the following manner.

              Check all that apply:
                       Debtor(s) will make payments pursuant to a payroll deduction order.
                       Debtor(s) will make payments directly to the trustee.
                       Other (specify method of payment):

2.3 Income tax refunds.
    Check one.
                   Debtor(s) will retain any income tax refunds received during the plan term.

APPENDIX D                                                                     Chapter 13 Plan                                                  Page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy




              19-13419-jps                    Doc 14             FILED 07/15/19        ENTERED 07/15/19 15:19:12                   Page 1 of 9
 Debtor                Monique N. Allen                                                                  Case number


                            Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
                            return and will turn over to the trustee all income tax refunds received during the plan term.

                           Debtor(s) will treat income refunds as follows:
                          Per confirmation order

2.4 Additional payments.
    Check one.
                  None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

2.5          The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $96,000.00.

 Part 3:      Treatment of Secured Claims

3.1          Maintenance of payments and cure of default, if any.

        Check one.
                 None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.
                 The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with any changes
                 required by the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed either
                 by the trustee or directly by the debtor(s), as specified below. Any existing arrearage on a listed claim will be paid in full through
                 disbursements by the trustee, with interest, if any, at the rate stated. Unless otherwise ordered by the court, the amounts listed on
                 a proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) control over any contrary amounts listed below
                 as to the current installment payment and arrearage. In the absence of a contrary timely filed proof of claim, the amounts stated
                 below are controlling. If relief from the automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless
                 otherwise ordered by the court, all payments under this paragraph as to that collateral will cease, and all secured claims based on
                 that collateral will no longer be treated by the plan. The final column includes only payments disbursed by the trustee rather than
                 by the debtor(s).
 Name of Creditor Collateral                     Current installment Amount of                    Interest rate    Monthly payment Estimated
                                                 payment                   arrearage (if any) on arrearage on arrearage                  total
                                                 (including escrow)                               (if applicable)                        payments by
                                                                                                                                         trustee

                               955 East 147th St
 Bank of                       Cleveland, OH                                              Prepetition:
 America                       44110                                       $1,048.69          $6,075.00          0.00%             $85.00            $67,962.06
                                                                     Disbursed by:
                                                                        Trustee
                                                                        Debtor(s)
Insert additional claims as needed.

3.2          Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.

                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
                          The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.

                          The debtor(s) request that the court determine the value of the secured claims listed below. For each non-governmental secured
                          claim listed below, the debtor(s) state that the value of the secured claim should be as set out in the column headed Amount of
                          secured claim. For secured claims of governmental units, unless otherwise ordered by the court, the value of a secured claim
                          listed in a proof of claim filed in accordance with the Bankruptcy Rules controls over any contrary amount listed below. For each
                          listed claim, the value of the secured claim will be paid in full with interest at the rate stated below.

                          The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5
                          of this plan. If the amount of a creditor’s secured claim is listed below as having no value, the creditor’s allowed claim will be
                          treated in its entirety as an unsecured claim under Part 5 of this plan. Unless otherwise ordered by the court, the amount of the
                          creditor’s total claim listed on the proof of claim controls over any contrary amounts listed in this paragraph.

                          The holder of any claim listed below as having value in the column headed Amount of secured claim will retain the lien on the
                          property interest of the debtor(s) or the estate(s) until the earlier of:

                          (a) payment of the underlying debt determined under nonbankruptcy law, or


Official Form 113                                                                      Chapter 13 Plan                                          Page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy




              19-13419-jps                    Doc 14             FILED 07/15/19            ENTERED 07/15/19 15:19:12               Page 2 of 9
 Debtor                Monique N. Allen                                                                      Case number

                          (b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.


 Name of               Estimated             Collateral              Value of             Amount of         Amount of          Interest     Monthly    Estimated
 creditor              amount of                                     collateral           claims senior     secured claim      rate         payment to total of
                       creditor's                                                         to creditor's                                     creditor   monthly
                       total claim                                                        claim                                                        payments
 Progressi
 ve
 Leasing               $2,000.00             furniture               $0.00                     $0.00           $1,500.00        7.50%          $25.00           $1,506.34
 Snap
 Finance               $500.00                                       $0.00                     $0.00             $250.00        7.50%          $20.00                 $251.00
                                             Cell
                                             Phone/
                                             Computer
                                             (laptop
 Zebit                 $2,500.00             and PS)                 $300.00                   $0.00             $300.00        0.00%          $20.00                 $249.00

Insert additional claims as needed.

 3.3         Secured claims excluded from 11 U.S.C. § 506.

      Check one.
                          None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.
                          The claims listed below were either:

                          (1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle
                              acquired for the personal use of the debtor(s), or

                          (2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value.

                          These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed either by
                          the trustee or directly by the debtor(s), as specified below. Unless otherwise ordered by the court, the claim amount stated on a
                          proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) controls over any contrary amount listed below. In
                          the absence of a contrary timely filed proof of claim, the amounts stated below are controlling. The final column includes only
                          payments disbursed by the trustee rather than by the debtor(s).

 Name of Creditor                    Collateral                              Amount of claim              Interest rate     Monthly plan     Estimated total
                                                                                                                            payment          payments by trustee
 Global Lending                      2014 Buick Lacrosse
 Services LLC                        56000 miles                             $17,500.00                         7.50%             $350.00                     $21,039.60
                                                                                                                            Disbursed by:
                                                                                                                               Trustee
                                                                                                                               Debtor(s)

Insert additional claims as needed.

3.4          Lien avoidance.

Check one.
                          None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5          Surrender of collateral.

             Check one.
                     None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

 Part 4:      Treatment of Fees and Priority Claims

4.1          General
             Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
             without postpetition interest.


Official Form 113                                                                     Chapter 13 Plan                                                    Page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy




              19-13419-jps                    Doc 14             FILED 07/15/19              ENTERED 07/15/19 15:19:12                       Page 3 of 9
 Debtor                Monique N. Allen                                                         Case number

4.2          Trustee’s fees
             Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be 5.20% of plan payments; and
             during the plan term, they are estimated to total $4,992.00.

4.3          Attorney's fees.

             The balance of the fees owed to the attorney for the debtor(s) is estimated to be $0.00.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.

             Check one.
                     None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.

4.5          Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

             Check one.
                     None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.



 Part 5:      Treatment of Nonpriority Unsecured Claims

5.1          Nonpriority unsecured claims not separately classified.

             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
             providing the largest payment will be effective. Check all that apply.
               The sum of $ 0 .
                 0 % of the total amount of these claims, an estimated payment of $ 0 .
               The funds remaining after disbursements have been made to all other creditors provided for in this plan.



                If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $  .
                Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.

5.2          Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

5.3          Other separately classified nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

 Part 6:      Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected. Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.



 Part 7:      Vesting of Property of the Estate

7.1        Property of the estate will vest in the debtor(s) upon
      Check the appliable box:
            plan confirmation.
            entry of discharge.
            other:

 Part 8:      Nonstandard Plan Provisions

8.1          Check "None" or List Nonstandard Plan Provisions

Official Form 113                                                             Chapter 13 Plan                                               Page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy




              19-13419-jps                    Doc 14             FILED 07/15/19   ENTERED 07/15/19 15:19:12                    Page 4 of 9
 Debtor                Monique N. Allen                                                                Case number

                          None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

 Part 9:      Signature(s):

9.1        Signatures of Debtor(s) and Debtor(s)’ Attorney
If the Debtor(s) do not have an attorney, the Debtor(s) must sign below, otherwise the Debtor(s) signatures are optional. The attorney for Debtor(s),
if any, must sign below.
 X /s/Monique N. Allen                                                  X
       Monique N. Allen                                                      Signature of Debtor 2
       Signature of Debtor 1

       Executed on            June 2, 2019                                               Executed on

 X     /s/Antoinette E. Freeburg                                                  Date     June 2, 2019
       Antoinette E. Freeburg 0071075
       Signature of Attorney for Debtor(s)

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Official Form 113, other than any nonstandard provisions
included in Part 8.




Official Form 113                                                             Chapter 13 Plan                                          Page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy




              19-13419-jps                    Doc 14             FILED 07/15/19     ENTERED 07/15/19 15:19:12             Page 5 of 9
 Debtor                Monique N. Allen                                                         Case number

Exhibit: Total Amount of Estimated Trustee Payments
The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts set
out below and the actual plan terms, the plan terms control.

 a.    Maintenance and cure payments on secured claims (Part 3, Section 3.1 total)                                                           $67,962.06

 b.    Modified secured claims (Part 3, Section 3.2 total)                                                                                     $2,006.34

 c.    Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total)                                                              $21,039.60

 d.    Judicial liens or security interests partially avoided (Part 3, Section 3.4 total)                                                            $0.00

 e.    Fees and priority claims (Part 4 total)                                                                                                 $4,992.00

 f.    Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount)                                                                     $0.00

 g.    Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)                                                                 $0.00

 h.    Separately classified unsecured claims (Part 5, Section 5.3 total)                                                                            $0.00

 i.    Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total)                                                      $0.00

 j.    Nonstandard payments (Part 8, total)                                                                   +                                      $0.00


 Total of lines a through j                                                                                                                  $96,000.00




Official Form 113                                                             Chapter 13 Plan                                           Page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy




              19-13419-jps                    Doc 14             FILED 07/15/19   ENTERED 07/15/19 15:19:12                 Page 6 of 9
                                  CERTIFICATE OF SERVICE

       I certify that on the 15th day of July 2019, a true and correct copy of the Chapter 13 plan
was served:

Via the court’s Electronic Case Filing System on these entities and individuals who are listed on
the Court’s Electronic Mail Notice List:

Edward Bailey, Esq., on behalf of The Bank of New York Mellon, at bknotice@reimerlaw.com

Lauren A. Helbling
ch13trustee@ch13cleve.com, lhelbling13@ecf.epiqsystems.com

via regular U.S. Mail, postage prepaid, on:

Progressive Leasing
Attn: Todd Jeffcoat, CFO                             Snap Finance
256 West Data Drive                                  Attn: Spencer Clawson, CFO
Draper, UT 84020                                     1193 W. 2400 S
                                                     West Valley City, UT 84119
1600 CNB Corp.
1375 East Ninth St., 29th Floor                      Bayview Loan Servicing, LLC
Cleveland OH 44114                                   Aldridge Pite, LLP
                                                     4375 Jutland Drive Suite 200
Zebit, Inc.                                          PO Box 17933
Attn: Steve Lapin, CFO                               San Diego, CA 92117-0933
9530 Towne Centre Dr., Suite 200
San Diego, CA 92121

All creditors in the attached matrixRICAN RD
DEARBORN, MI, 48126-2701                             /s/Antoinette E. Freeburg
                                                     Antoinette E. Freeburg (0071075)
                                                     FREEBURG & FREEBURG, LLC
                                                     6690 Beta Dr. Ste. 214
                                                     Mayfield Village, OH 44143
                                                     Phone 440-421-9181; Fax 440-421-9184
                                                     toni@freeburglaw.com
                                                     Attorney for Debtor




19-13419-jps      Doc 14     FILED 07/15/19      ENTERED 07/15/19 15:19:12            Page 7 of 9
Label Matrix for local noticing                  Bayview Loan Servicing, LLC                 PRA Receivables Management, LLC
0647-1                                           Aldridge Pite, LLP                          PO Box 41021
Case 19-13419-jps                                4375 Jutland Drive Suite 200                Norfolk, VA 23541-1021
Northern District of Ohio                        PO Box 17933
Cleveland                                        San Diego, CA 92177-7921
Mon Jul 15 15:13:19 EDT 2019
Howard M. Metzenbaum U.S. Courthouse             AT&T                                        (p)BANK OF AMERICA
United States Bankruptcy Court                   c/o Bankruptcy                              PO BOX 982238
Howard M. Metzenbaum U.S. Courthouse             1801 Valley View Lane                       EL PASO TX 79998-2238
201 Superior Avenue                              Farmers Branch, TX 75234-8906
Cleveland, OH 44114-1235

Bayview Loan Servicing, LLC                      Capital One                                 Capital One Bank (USA), N.A.
c/o Bryan S. Fairman, ALDRIDGE PITE, LLP         Attn: Bankruptcy Dept                       by American InfoSource as agent
4375 Jutland Drive, Suite 200                    PO Box 30285                                PO Box 71083
P.O. Box 17933                                   Salt Lake City, UT 84130-0285               Charlotte, NC 28272-1083
San Diego, CA 92177-7921

City of Cleveland, Div. of Water                 Cleveland Public Power                      Comenity Capital Bank
1201 Lakeside Ave                                1300 Lakeside Ave.                          Bankruptcy Dept.
Cleveland, OH 44114-1100                         Cleveland, OH 44114-1135                    PO Box 182125
                                                                                             Columbus, OH 43218-2125


Credit One Bank                                  Department of Ed/NelNet                     Dominion East Ohio Gas
PO Box 98873                                     121 S 13th St                               Attn: Bankruptcy Dept
Las Vegas, NV 89193-8873                         Lincoln, NE 68508-1904                      PO Box 26666
                                                                                             Richmond, VA 23261-6666


Fingerhut                                        (p)GLOBAL LENDING SERVICES LLC              LVNV Funding, LLC
PO Box 166 Newark                                1200 BROOKFIELD BLVD STE 300                Resurgent Capital Services
Newark, NJ 07101-0166                            GREENVILLE SC 29607-6583                    PO Box 10587
                                                                                             Greenville, SC 29603-0587


NEORSD                                           National Credit Adjusters                   (p)PORTFOLIO RECOVERY ASSOCIATES LLC
PO Box 94550                                     PO Box 3023                                 PO BOX 41067
Cleveland, OH 44101-4550                         327 W. 4th St.                              NORFOLK VA 23541-1067
                                                 Hutchinson, KS 67501-4842


Progressive Leasing                              Quantum3 Group LLC as agent for             Rise
256 West Data Dr.                                MOMA Trust LLC                              Attn: Bankruptcy
Draper, UT 84020-2315                            PO Box 788                                  PO Box 101808
                                                 Kirkland, WA 98083-0788                     Fort Worth, TX 76185-1808


Seventh Avenue                                   Snap Finance                                Specialized Loan Servicing
1112 7th Ave.                                    4659 Sherman Street                         8742 Lucent Blvd.
Monroe, WI 53566-1364                            Salina, KS 67401                            Suite 300
                                                                                             Highlands Ranch, CO 80129-2386


Spectrum                                         Synchrony Bank                              U.S. Department of Education
c/o Bankruptcy                                   Bankruptcy                                  C/O Nelnet
3347 Platt Springs Rd.                           PO Box 965060                               121 South 13th Street, Suite 201
West Columbia, SC 29170-2203                     Orlando, FL 32896-5060                      Lincoln, NE 68508-1911


                19-13419-jps           Doc 14   FILED 07/15/19            ENTERED 07/15/19 15:19:12      Page 8 of 9
Vivint Home Security                                 Zebit                                                Antoinette E. Freeburg
5132 North 300 West                                  9530 Towne Centre Drive                              Freeburg & Freeburg, LLC
Provo, UT 84604-5817                                 Suite 200                                            6690 Beta Drive
                                                     San Diego, CA 92121-1981                             Suite 214
                                                                                                          Mayfield Village, OH 44143-2359

Lauren A. Helbling                                   Monique N. Allen
200 Public Square Suite 3860                         955 E. 147th Street
Cleveland, OH 44114-2322                             Cleveland, OH 44110-3705




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Bank of America                                      Global Lending Services LLC                          (d)Global Lending Services LLC
PO Box 982235                                        1200 Brookfield Blvd Ste 300                         PO Box 10437
El Paso, TX 79998-2235                               Greenville, South Carolina 29603                     Greenville, SC 29603



Portfolio Recovery Associates, LLC
POB 12914
Norfolk VA 23541




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)PRA Receivables Management, LLC                   End of Label Matrix
PO Box 41021                                         Mailable recipients    34
Norfolk, VA 23541-1021                               Bypassed recipients     1
                                                     Total                  35




                19-13419-jps         Doc 14       FILED 07/15/19           ENTERED 07/15/19 15:19:12                  Page 9 of 9
